              Case 2:20-cv-00496-VCF Document 26 Filed 01/21/21 Page 1 of 3




 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 ALLISON J. CHEUNG, CSBN 244651
   Special Assistant United States Attorney
 4 160 Spear Street, Suite 800
   San Francisco, California 94105
 5 Telephone: (415) 977-8942
   Facsimile: (415) 744-0134
 6 E-Mail: allison.cheung@ssa.gov

 7 Attorneys for Defendant

 8
                                   UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11   EVELYN COLON,                                  )
                                                    )   Case No.: 2:20-cv-00496-VCF
12          Plaintiff,                              )
                                                    )   STIPULATION TO VOLUNTARY
13                  v.                              )   REMAND PURSUANT TO SENTENCE
                                                    )   FOUR OF 42 U.S.C. § 405(g) AND TO
14   ANDREW SAUL,                                   )   ENTRY OF JUDGMENT FOR
     Commissioner of Social Security,               )   PLAINTIFF
15                                                  )
            Defendant.                              )
16                                                  )
                                                    )
17

18

19          IT IS HEREBY STIPULATED by and between the parties, through their undersigned

20 attorneys, and with the approval of the Court, that this action be remanded for further administrative

21 action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four.

22          On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for

23 a new hearing and new decision. Upon remand, the ALJ will conduct further proceedings and develop

24 the administrative record as necessary to determine whether Plaintiff is disabled within the meaning of

25 the Social Security Act. If necessary, the ALJ will obtain supplemental vocational expert testimony.

26 //
              Case 2:20-cv-00496-VCF Document 26 Filed 01/21/21 Page 2 of 3




 1          The parties further request that the Clerk of the Court be directed to enter a final judgment in

 2 favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.

 3

 4 Dated: January 21, 2021                        Respectfully submitted,

 5                                                OLINSKY LAW GROUP
 6                                                /s/ Matthew R. McGarry
                                                  MATTHEW R. McGARRY
 7                                                (*as authorized via email on January 21, 2021)
                                                  Attorney for Plaintiff
 8

 9
     Dated: January 21, 2021                      Respectfully submitted,
10
                                                  NICHOLAS A. TRUTANICH
11                                                United States Attorney
12                                                /s/ Allison J. Cheung
                                                  ALLISON J. CHEUNG
13                                                Special Assistant United States Attorney
                                                  Attorneys for Defendant
14

15

16

17
                                                            IT IS SO ORDERED:
18

19                                                          HON. CAM FERENBACH
                                                            UNITED STATES MAGISTRATE JUDGE
20
                                                                       1-21-2021
21                                                          DATED: ___________________________
22

23

24

25

26                                                      2
             Case 2:20-cv-00496-VCF Document 26
                                             25 Filed 01/21/21 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2         I, Allison J. Cheung, certify that the following individual(s) were served with a copy of the

 3 foregoing STIPULATION TO VOLUNTARY REMAND PURSUANT TO SENTENCE FOUR

 4 OF 42 U.S.C. § 405(g) AND TO ENTRY OF JUDGMENT FOR PLAINTIFF on the date, and via

 5 the method of service, identified below:

 6
           CM/ECF:
 7
           Matthew R. McGarry
 8         mmcgarry@windisability.com
           Attorney for Plaintiff
 9

10         Hal Taylor
           haltaylorlawyer@gbis.com
11         Attorney for Plaintiff
12         Dated: January 21, 2021
13
                                                           /s/ Allison J. Cheung
14                                                         ALLISON J. CHEUNG
                                                           Special Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26                                                     3
